

115 S2010 RS: FISA Amendments Reauthorization Act of 2017
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 252115th CONGRESS1st SessionS. 2010IN THE SENATE OF THE UNITED STATESOctober 25, 2017Mr. Burr, from the Select Committee on Intelligence, reported the following original bill; which was read twice and placed on the calendarA BILLTo extend the FISA Amendments Act of 2008 for 8 years, and for other purposes. 
	
 1.Short titleThis Act may be cited as the FISA Amendments Reauthorization Act of 2017.
		2.Eight-year  extension of FISA Amendments Act of 2008
 (a)ExtensionSection 403(b) of the FISA Amendments Act of 2008 (Public Law 110–261; 122 Stat. 2474) is amended— (1)in paragraph (1), by striking December 31, 2017 and inserting December 31, 2025; and
 (2)in paragraph (2) in the matter preceding subparagraph (A), by striking December 31, 2017 and inserting December 31, 2025. (b)Conforming amendmentThe heading for section 404(b)(1) of the FISA Amendments Act of 2008 (Public Law 110–261; 122 Stat. 2476) is amended by striking December 31, 2017 and inserting December 31, 2025.
			3.Congressional review and oversight of abouts collection
 (a)In generalSection 702(b) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1881a(b)) is amended—
 (1)in paragraph (4), by striking and at the end; (2)by redesignating paragraph (5) as paragraph (6); and
 (3)by inserting after paragraph (4) the following:  (5)may not intentionally acquire communications that contain a reference to, but are not to or from, a facility, place, premises, or property at which an acquisition authorized under subsection (a) is directed or conducted, except as provided under subsection (m); and.
 (b)Congressional review and oversight of communications of abouts collectionSection 702 of the Foreign Intelligence Surveillance Act (50 U.S.C. 1881a) is amended by adding at the end the following:
				
					(m)Congressional review and oversight of abouts collection
 (1)DefinitionsIn this subsection: (A)Abouts communicationThe term abouts communication means a communication that contains reference to, but is not to or from, a facility, a place, premises, or property at which an acquisition authorized under subsection (a) is directed or conducted.
 (B)Material breachThe term material breach means significant noncompliance with applicable law or an order of the Foreign Intelligence Surveillance Court concerning any acquisition of abouts communications.
 (C)Qualifying legislationThe term qualifying legislation means a bill of either House of Congress— (i)the title of which is as follows A bill to prohibit the acquisition of abouts communications.; and
 (ii)the matter after the enacting clause of which is as follows: Congress disapproves the intentional acquisition under section 702 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1881a) of abouts communications (as defined in subsection (m) of such section 702)..
								(2)Submission to Congress
 (A)RequirementNotwithstanding any other provision of law, and except as provided in paragraph (5), if the Attorney General and the Director of National Intelligence intend to implement the authorization of the intentional acquisition of abouts communications, before the first such implementation after the date of enactment of this subsection, the Attorney General and the Director of National Intelligence shall submit to the Committee on the Judiciary and the Select Committee on Intelligence of the Senate and the Committee on the Judiciary and the Permanent Select Committee on Intelligence of the House of Representatives a written notice of the intent to implement the authorization of such an acquisition, and any supporting materials in accordance with this subsection.
 (B)Congressional review periodDuring the 30-day period beginning on the date written notice is submitted under subparagraph (A), the Committee on the Judiciary and the Select Committee on Intelligence of the Senate and the Committee on the Judiciary and the Permanent Select Committee on Intelligence of the House of Representatives shall, as appropriate, hold hearings and briefings and otherwise obtain information in order to fully review the written notice.
 (C)Limitation on action during congressional review periodNotwithstanding any other provision of law, and subject to paragraph (5), unless the Attorney General and the Director of National Intelligence make a determination pursuant to subsection (c)(2), the Attorney General and the Director of National Intelligence may not implement the authorization of the intentional acquisition of abouts communications before the end of the period described in subparagraph (B).
 (D)Effect of enactment of disapprovalIf qualifying legislation is enacted during the 30-day period described in subparagraph (B), the Attorney General and the Director of National Intelligence may not implement the authorization of the intentional acquisition of abouts communications.
 (E)Effect of failure to enact disapprovalIf qualifying legislation is not enacted during the 30-day period described in subparagraph (B), after the end of such period, the Attorney General and the Director of National Intelligence may implement the authorization of the intentional acquisition of abouts communications.
 (3)Written noticeWritten notice under paragraph (2)(A) shall include the following: (A)A copy of any certification submitted to the Foreign Intelligence Surveillance Court pursuant to subsection (g), or amendment thereto, authorizing the intentional acquisition of abouts communications, including all affidavits, procedures, exhibits, and attachments submitted therewith.
 (B)The decision, order, or opinion of the Foreign Intelligence Surveillance Court approving such certification, and any pleadings, applications, or memoranda of law associated with such decision, order, or opinion.
 (C)A summary of the protections in place to detect any material breach. (D)Data or other results of modeling, simulation, or auditing of sample data demonstrating that any acquisition method involving the intentional acquisition of abouts communications shall be conducted in accordance with this title, if such data or other results exist at the time the written notice is submitted and were provided to the Foreign Intelligence Surveillance Court.
 (E)Except as provided under paragraph (5), a statement that no acquisition authorized under subsection (a) shall include the intentional acquisition of an abouts communication until after the end of the 30-day period described in paragraph (2)(B).
							(4)Expedited consideration of legislation
 (A)IntroductionIt shall be in order in the Senate and the House of Representatives, not later than 30 days after the date on which written notice is submitted under paragraph (2)(A), or notice of an emergency authorization is provided under paragraph (5), to introduce qualifying legislation, which shall be entitled to expedited consideration under this paragraph.
							(B)Consideration in the House of Representatives
 (i)Reporting and dischargeAny committee of the House of Representatives to which qualifying legislation is referred shall report it to the House of Representatives not later than 10 legislative days after the date of the referral.
 (ii)Proceeding to considerationOn and after the third legislative day after each committee to which qualifying legislation has been referred reports it to the House of Representatives from its further consideration, it shall be in order to move to proceed to consider the qualifying legislation. The motion to proceed to consideration of the qualifying legislation shall not be debatable.
								(C)Consideration in the Senate
 (i)Reporting and dischargeAny committee of the Senate to which qualifying legislation is referred shall report it to the Senate not later than 10 days in which the Senate is in session after the date of the referral.
 (ii)Proceeding to considerationNotwithstanding rule XXII of the Standing Rules of the Senate, it is in order at any time after the committee to which qualifying legislation is referred reports it to the Senate (even though a previous motion to the same effect has been disagreed to) to move to proceed to the consideration of the qualifying legislation. The motion to proceed to consideration of the qualifying legislation shall not be debatable.
								(iii)Consideration
 (I)In generalIf the Senate proceeds to the consideration of qualifying legislation, consideration of the qualifying legislation, and all amendments, debatable motions, and appeals in connection therewith, shall be limited to not more than 10 hours, which shall be divided equally between the majority and minority leaders or their designees.
 (II)Vote on passageThe vote on passage shall occur immediately following the conclusion of the consideration of the qualifying legislation, and a single quorum call at the conclusion of the debate if requested in accordance with the rules of the Senate.
 (III)Consideration of veto messagesConsideration in the Senate of any veto message with respect to qualifying legislation, including all debatable messages and appeals in connection therewith, shall be limited to 10 hours, to be equally divided between, and controlled by, the majority leader and the minority leader or their designees.
									(5)Exception for emergency acquisition
 (A)Notice of determinationIf the Attorney General and the Director of National Intelligence make a determination pursuant to subsection (c)(2) with respect to the intentional acquisition of abouts communications, the Attorney General and the Director of National Intelligence shall notify the Committee on the Judiciary and the Select Committee on Intelligence of the Senate and the Committee on the Judiciary and the Permanent Select Committee on Intelligence of the House of Representatives as soon as practicable, but not later than 7 days after the determination is made.
							(B)Implementation or continuation
 (i)In generalIf the Foreign Intelligence Surveillance Court approves a certification that authorizes the intentional acquisition of abouts communications before the end of the 30-day period described in paragraph (2)(B) and qualifying legislation has not been enacted, the Attorney General and the Director of National Intelligence may authorize the immediate implementation or continuation of that certification if the Attorney General and the Director of National Intelligence jointly determine that exigent circumstances exist such that without such immediate implementation or continuation intelligence important to the national security of the United States may be lost or not timely acquired.
 (ii)NoticeThe Attorney General and Director of National Intelligence shall submit to the Committee on the Judiciary and the Select Committee on Intelligence of the Senate and the Committee on the Judiciary and the Permanent Select Committee on Intelligence of the House of Representatives notification of a determination pursuant to clause (i) as soon as practicable, but not later than 3 days after the determination is made.
 (6)Reporting of material breachThe head of any agency involved in the acquisition of abouts communications shall fully and concurrently inform the Committee on the Judiciary and the Select Committee on Intelligence of the Senate and the Committee on the Judiciary and the Permanent Select Committee on Intelligence of the House of Representatives of a material breach..
			4.Appointment of amici curiae by Foreign Intelligence Surveillance Court
 (a)In generalSection 103(i)(2) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1803(i)(2)) is amended—
 (1)by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively, and adjusting the margin accordingly;
 (2)in the matter before clause (i), as redesignated by paragraph (1), by striking A court established and inserting the following:  (A)In generalA court established; and
 (3)by adding at the end the following:  (B)Presumption in section 702 certificationsFor purposes of subparagraph (A)(i), the first certification under section 702(g) or amendment thereto that authorizes the acquisition of communications that contain a reference to, but are not to or from, a facility, place, premises, or property at which an acquisition authorized under section 702(a) is directed or conducted, presents a novel or significant interpretation of the law, unless the court determines otherwise..
 (b)Technical and conforming amendmentsSection 103(i) of such Act (50 U.S.C. 1803(i)) is amended—
 (1)in paragraph (4), in the matter preceding subparagraph (A), by striking paragraph (2)(A) and inserting paragraph (2)(A)(i); and (2)in paragraph (5), by striking paragraph (2)(A) and inserting paragraph (2)(A)(i).
				5.Authorization for Foreign Intelligence Surveillance Court to compensate amici curiae and technical
			 advisors for assistance
 providedSection 103(i) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1803(i)) is amended by adding at the end the following:
			
 (11)CompensationNotwithstanding any other provision of law, a court established under subsection (a) or (b) may compensate an amicus curiae appointed under paragraph (2) for assistance provided under such paragraph as the court considers appropriate and at such rate as the court considers appropriate..
		6.Minimization and disclosure provisions
 (a)End use restrictionSection 706(a) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1881e(a)) is amended—
 (1)by striking Information acquired and inserting the following:  (1)In generalInformation acquired; and
 (2)by adding at the end the following:  (2)United States persons (A)In generalAny communication to, from, or which contains a reference to a United States person acquired under section 702 shall not be used in evidence against that United States person in any criminal proceeding unless the Attorney General determines that—
 (i)the criminal proceeding affects, involves, or is related to the national security of the United States; or
 (ii)the criminal proceeding involves— (I)death;
 (II)kidnapping; (III)serious bodily injury, as defined in section 1365 of title 18, United States Code;
 (IV)conduct that constitutes a criminal offense that is a specified offense against a minor, as defined in section 111 of the Adam Walsh Child Protection and Safety Act of 2006 (34 U.S.C. 20911);
 (V)incapacitation or destruction of critical infrastructure, as defined in section 1016(e) of the USA PATRIOT Act (42 U.S.C. 5195c(e));
 (VI)cybersecurity, including conduct described in section 1016(e) of the USA PATRIOT Act (42 U.S.C. 5195c(e)) or section 1029, 1030, or 2511 of title 18, United States Code;
 (VII)transnational crime, including transnational narcotics trafficking and transnational organized crime; or
 (VIII)human trafficking. (B)No judicial reviewA determination by the Attorney General under subparagraph (A) is not subject to judicial review..
 (b)Intelligence community disclosure provisionSection 603 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1873) is amended— (1)in subsection (b)—
 (A)in paragraph (1), by striking good faith estimate of the number of targets of such orders; and inserting the following: “good faith estimate of—  (A)the number of targets of such orders;
 (B)the number of targets of such orders who are known to not be United States persons; and (C)the number of targets of such orders who are known to be United States persons;; 
 (B)in paragraph (2)— (i)by redesignating subparagraphs (A) and (B) as subparagraphs (B) and (C), respectively;
 (ii)by inserting before subparagraph (B), as so redesignated, the following:  (A)the number of targets of such orders;; 
 (iii)in subparagraph (B), as so redesignated, by striking and at the end; and (iv)by adding at the end the following:
							
 (D)the number of instances in which the Federal Bureau of Investigation has received and reviewed the unminimized contents of electronic communications or wire communications concerning a United States person obtained through acquisitions authorized under such section in response to a search term that was reasonably designed to find evidence of a crime that would not be considered foreign intelligence information; and
 (E)the number of instances in which the Federal Bureau of Investigation opened, under the Criminal Investigative Division or any successor division, an investigation of a United States person (who is not considered a threat to national security) based wholly or in part on an acquisition authorized under such section;;
 (C)in paragraph (3)(A), by striking orders; and and inserting the following: “orders, including—  (i)the number of targets of such orders who are known to not be United States persons; and
 (ii)the number of targets of such orders who are known to be United States persons; and;  (D)by redesignating paragraphs (4), (5), and (6) as paragraphs (5), (6), and (7), respectively; and
 (E)by inserting after paragraph (3) the following:  (4)the number of criminal proceedings in which the United States or a State or political subdivision thereof provided notice pursuant to subsection (c) or (d) of section 106 (including with respect to information acquired from an acquisition conducted under section 702) or subsection (d) or (e) of section 305 of the intent of the government to enter into evidence or otherwise use or disclose any information obtained or derived from electronic surveillance, physical search, or an acquisition conducted pursuant to this Act;; and
 (2)in subsection (d)— (A)in paragraph (1), by striking (4), or (5) and inserting (5), or (6);
 (B)in paragraph (2)(A), by striking (2)(A), (2)(B), and (5)(C) and inserting (2)(B), (2)(C), and (6)(C); and (C)in paragraph (3)(A), in the matter preceding clause (i), by striking subsection (b)(2)(B) and inserting subsection (b)(2)(C).
					7.Querying procedures required
 (a)In generalSection 702 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1881a), as amended by section 3, is further amended—
 (1)by redesignating subsections (f) through (m) as subsections (g) through (n), respectively; (2)by inserting after subsection (e) the following:
					
						(f)Querying procedures
							(1)Procedures required
 (A)In generalThe Attorney General, in consultation with the Director of National Intelligence, shall adopt querying procedures for queries of data collected pursuant to an authorization under subsection (a).
 (B)Record of queriesThe Attorney General, in consultation with the Director of National Intelligence, shall ensure that the procedures adopted under subparagraph (A) include a technical procedure whereby a record is kept of all queries using a known United States person identifier.
 (2)Judicial reviewThe querying procedures adopted in accordance with paragraph (1) shall be subject to judicial review pursuant to subsection (j).
 (3)Query definedIn this subsection, the term query means any instance in which data the Government has already acquired is searched using a specific term or terms for the purpose of discovering or retrieving unminimized content or metadata..
				(b)Conforming amendments
 (1)Amendments to section 702 of the Foreign Intelligence Surveillance Act of 1978Such section is further amended— (A)in subsection (a), by striking with subsection (i)(3) and inserting with subsections (j)(3);
 (B)in subsection (c)— (i)in paragraph (1)(B), by striking with subsection (g) and inserting with subsection (h);
 (ii)in paragraph (2), by striking to subsection (i)(3) and inserting to subsection (j)(3); and (iii)in paragraph (3)—
 (I)in subparagraph (A), by striking with subsection (g) and inserting with subsection (h); and (II)in subparagraph (B)—
 (aa)by striking to subsection (i)(1)(C) and inserting to subsection (j)(1)(C); and (bb)by striking under subsection (i) and inserting under subsection (j);
 (C)in subsection (d)(2), by striking to subsection (i) and inserting to subsection (j); (D)in subsection (e)(2), by striking to subsection (i) and inserting to subsection (j);
 (E)in subsection (h), as redesignated by subsection (a)(1)— (i)in paragraph (2)(A)(iii), by striking with subsection (f) and inserting with subsection (g);
 (ii)in paragraph (3), by striking with subsection (i)(1)(C) and inserting with subsection (j)(1)(C); and (iii)in paragraph (6), by striking to subsection (i) and inserting to subsection (j);
 (F)in subsection (j), as redesignated by subsection (a)(1)— (i)in paragraph (1)—
 (I)in subparagraph (A), by striking targeting and minimization procedures adopted in accordance with subsections (d) and (e) and inserting targeting, minimization, and querying procedures adopted in accordance with subsections (d), (e), and (f);
 (II)in subparagraph (B), by striking targeting and minimization procedures adopted in accordance with subsections (d) and (e) and inserting targeting, minimization, and querying procedures adopted in accordance with subsections (d), (e), and (f); and
 (III)in subparagraph (C), by striking targeting and minimization procedures adopted in accordance with subsections (d) and (e) and inserting targeting, minimization, and querying procedures adopted in accordance with subsections (d), (e), and (f);
 (ii)in paragraph (2)— (I)in subparagraph (A), by striking with subsection (g) and inserting with subsection (h); and
 (II)by adding at the end the following:  (D)Querying proceduresThe querying procedures adopted in accordance with subsection (f) to assess whether such procedures comply with the requirements of such subsection.;
 (iii)in paragraph (3)— (I)in subparagraph (A)—
 (aa)by striking with subsection (g) and inserting with subsection (h); and (bb)by striking targeting and minimization procedures adopted in accordance with subsections (d) and (e) and inserting targeting, minimization, and querying procedures adopted in accordance with subsections (d), (e), and (f); and
 (II)in subparagraph (B), in the matter before clause (i)— (aa)by striking with subsection (g) and inserting with subsection (h); and
 (bb)by striking with subsections (d) and (e) and inserting with subsections (d), (e), and (f); and (iv)in paragraph (5)(A)—
 (I)by striking with subsection (g) and inserting with subsection (h); and (II)by striking with subsections (d) and (e) and inserting with subsections (d), (e), and (f); and
 (G)in subsection (m), as redesignated by subsection (a)(1)— (i)in paragraph (1), in the matter before subparagraph (A)—
 (I)by striking targeting and minimization procedures adopted in accordance with subsections (d) and (e) and inserting targeting, minimization, and querying procedures adopted in accordance with subsections (d), (e), and (f); and
 (II)by striking with subsection (f) and inserting with subsection (g); and (ii)in paragraph (2)(A)—
 (I)by striking targeting and minimization procedures adopted in accordance with subsections (d) and (e) and inserting targeting, minimization, and querying procedures adopted in accordance with subsections (d), (e), and (f); and
 (II)by striking with subsection (f) and inserting with subsection (g). (2)Amendments to Foreign Intelligence Surveillance Act of 1978 Amendments Act of 2008Section 404 of the Foreign Intelligence Surveillance Act of 1978 Amendments Act of 2008 (Public Law 110–261; 50 U.S.C. 1801 note) is amended—
 (A)in subsection (a)(7)(B)— (i)by striking under section 702(i)(3) and inserting under section 702(j)(3); and
 (ii)by striking under section 702(i)(4) and inserting under section 702(j)(4); (B)in subsection (b)—
 (i)in paragraph (3)— (I)in subparagraph (A), by striking in section 702(h) and inserting in section 702(i); and
 (II)in subparagraph (B)— (aa)by striking section 702(h)(3) of and inserting section 702(i)(3) of; and
 (bb)by striking to section 702(h) and inserting to section 702(i); and (ii)in paragraph (4)—
 (I)in subparagraph (A), by striking and sections 702(l) and inserting and sections 702(m); and (II)in subparagraph (B)(iv), by striking or section 702(l) and inserting or section 702(m).
							8.Review of queries conducted by Federal Bureau of Investigation of acquisitions obtained under
			 section 702 of the Foreign Intelligence Surveillance Act of 1978
 (a)In generalSection 702 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1881a), as amended by sections 3 and 7, is further amended by adding at the end the following:
				
					(o)Review of queries conducted by Federal Bureau of Investigation
 (1)SubmittalNot later than 1 business day after the Director of the Federal Bureau of Investigation conducts a query of acquisitions obtained under this section which the Director finds to have been responsive and which returns information that concerns a known United States person, the Director of the Federal Bureau of Investigation shall submit to the Foreign Intelligence Surveillance Court the query, the responsive information, and a justification for executing the query.
 (2)ReviewNot later than 2 business days after receiving a submittal under paragraph (1), the Foreign Intelligence Surveillance Court shall review the submittal for consistency with the Fourth Amendment to the Constitution and submit to the Director the findings of the Court with respect to the review.
 (3)Prohibition on use of information responsive to improper queriesIf the Foreign Intelligence Surveillance Court determines under paragraph (2) that a submittal received under paragraph (2) regarding information responsive to a query is not consistent with the Fourth Amendment, such information shall not be used in any court proceeding.
 (4)Annual reportNot less frequently than once each year, the Foreign Intelligence Surveillance Court shall submit to the congressional intelligence committees (as defined in section 3 of the National Security Act of 1947 (50 U.S.C. 3003)) a report on the reviews conducted by the Court under paragraph (2) in the previous year. Such report shall include the number of submittals received under such paragraph in such year and the number that the Court determined were not consistent with the Fourth Amendment to the Constitution..
 (b)Rule of constructionSubsection (o) of such section, as added by subsection (a), shall not be construed to require any action to determine the nationality of an individual that would not have been required to be carried out on the day before the date of the enactment of this Act.
 (c)Effective dateSubsection (o) of such section, as added by subsection (a), shall take effect on the date that is 90 days after the date of the enactment of this Act.
 9.Section 705 emergency provisionSection 705 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1881d) is amended by adding at the end the following:
			
 (c)Emergency authorizationIf the Attorney General authorized the emergency employment of electronic surveillance or a physical search pursuant to section 105 or 304, the Attorney General may authorize, for the effective period of the emergency authorization and subsequent order pursuant to section 105 or 304, without a separate order under section 703 or 704, the targeting of the United States person that is the target for the purpose of acquiring foreign intelligence information while such United States person is reasonably believed to be located outside the United States.
 (d)Use of informationIf an application submitted to the Court pursuant to section 104 or 303 is denied, or in any other case in which the acquisition is terminated and no order with respect to the target of the acquisition is issued under section 105 or 304, all information obtained or evidence derived from such acquisition shall be handled in accordance with section 704(d)(4)..
 10.Privacy and Civil Liberties Oversight Board reformSection 552b(a)(1) of title 5, United States Code, is amended— (1)by striking term agency means and inserting the following: “term ‘agency’—
				
 (A)means;  (2)by inserting and after the agency;; and
 (3)by adding at the end the following:  (B)does not include the Privacy and Civil Liberties Oversight Board;.
 11.Flexibility for Privacy and Civil Liberties Oversight Board in staffing mattersSection 1061(j) of the Intelligence Reform and Terrorism Prevention Act of 2004 (42 U.S.C. 2000ee(j)) is amended—
 (1)by redesignating paragraphs (2) and (3) as paragraphs (3) and (4), respectively; and (2)by inserting after paragraph (1) the following new paragraph:
				
 (2)Appointment in absence of chairman or absence of a quorumIf the position of chairman of the Board is vacant or a quorum is absent, during the period of the vacancy or vacancies, the Board, at the direction of the unanimous vote of the remaining member or members of the Board, may exercise the authority of the chairman under paragraph (1)..
 12.Increased penalties for unauthorized removal and retention of classified documents or materialSection 1924(a) of title 18, United States Code, is amended by striking fined and all that follows through both and inserting fined under this title, imprisoned for not more than 10 years, or both.October 25, 2017Read twice and placed on the calendar